        Case 1:19-cr-00373-PGG Document 194 Filed 01/22/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA
            -against-
                                                              ORDER
MICHAEL AVENATTI,
                          Defendant.                   (S1) 19 Cr. 373 (PGG)

PAUL G. GARDEPHE, U.S.D.J.:

              The following deadlines apply to the supplemental submissions discussed at the

January 22, 2020 conference:

              1. the parties will submit amendments to their requests to charge by January 27,

                 2020 at 5:00 p.m.;

              2. the Government will submit any additional letter concerning expert opinion

                 testimony by January 27, 2020 at 9:30 a.m.;

              3. the Government will submit any additional letter concerning the anticipated

                 trial testimony of the office manager and the FBI analyst by January 27, 2020

                 at 9:30 a.m.;

              4. Defendant will submit any letter regarding the relevance of post-arrest

                 conduct by January 23, 2020 at 10:00 a.m., and the Government will file any

                 response by January 23, 2020 at 5:00 p.m.

              Jury selection will begin on January 27, 2020 at 10:00 a.m. in Courtroom 110

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       January 22, 2020
